ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 08/03/2022, have been considered.  
Cancellation of claims 15-17 overcomes 103 rejections.

Allowable Subject Matter
Claims 8-14 and 18 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 8, none of the prior art of record either taken alone or in combination discloses the claimed “a signal processor to calculate target data on the basis of an output from the reception circuit, wherein the transmission module includes a first substrate and a first circuit board, an entirety of the first circuit board being mounted on the first substrate, the transmission circuit is mounted on a first surface of the first circuit board, the first substrate is provided on a second surface side of the first circuit board, the second surface side of the first circuit board and the first surface of the first circuit board facing in opposite directions, the transmission antenna is mounted on a second surface of the first substrate, and is not provided in a corresponding range on a back surface side of the first substrate, the corresponding range on the back surface side of the first substrate corresponding to a range in which the first circuit board is disposed on the first substrate, the reception module includes a second substrate and a second circuit board, an entirety of the second circuit board being mounted on the second substrate, the reception circuit is mounted on a third surface of the second circuit board, the second substrate is provided on a fourth surface side of the second circuit board, the fourth surface side of the second circuit board and the third surface of the second circuit board facing in opposite directions, the reception antenna is mounted on a fourth surface of the second substrate, and is not provided in a corresponding range on a back surface side of the second substrate, the corresponding range on the back surface side of the second substrate corresponding to a range in which the second circuit board is disposed on the second substrate, and the second surface is a surface opposite to the first surface, and the fourth surface is a surface opposite to the third surface”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 9 and 11-14 depends ultimately from allowable, independent claim 8, so each of dependent claims 9 and 11-14 is allowable for, at least, the reasons for which independent claim 8 is allowable. 
As for independent claim 10, none of the prior art of record either taken alone or in combination discloses the claimed “a receiver including a reception circuit to receive output from the reception antenna and a signal processor to calculate target data on a basis of output from the reception circuit, wherein the transmission module includes a first substrate and a first circuit board, an entirety of the first circuit board being mounted on the first substrate, the transmission circuit is mounted on a first surface of the first circuit board, the first substrate is provided on a second surface side of the first circuit board, the second surface side of the first circuit board and the first surface of the first circuit board facing in opposite directions, the transmission antenna is mounted on a first surface of the first substrate, the first surface of the first substrate and the first surface of the first circuit board facing in opposite directions, the reception module includes a second substrate and a second circuit board, an entirety of the second circuit board being mounted on the second substrate, the reception circuit is mounted on a third surface of the second circuit board, the second substrate is provided on a fourth surface side of the second circuit board, the fourth surface side of the second circuit board and the third surface of the second circuit board facing in opposite directions, the reception antenna is mounted on a third surface of the second substrate, the third surface of the second substrate and the third surface of the second circuit board facing in opposite directions, and the first substrate and the second substrate are transparent substrates”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 18 depends ultimately from allowable, independent claim 10, dependent claim 18 is allowable for, at least, the reasons for which independent claim 10 is allowable. 
The closest prior art is found to be:
Lissel et al. (US 6,686,867 B1) describes radar sensor having a control circuit, which is in the form of a transmitting and/or receiving module and has at least one MMIC (monolithic millimeter-wave integrated circuit), and having a radar antenna (col  2 lines 5-14); motor vehicle having a radar sensor (Fig. 1); Control circuit 8, which is configured as a transceiver module (col 5 lines 44-46); control circuit 8 takes the form of a transmitting and/or receiving module (col 5 lines 12-20); the radar antenna 4 in the example embodiment illustrated in FIG. 2 is configured to be monostatic and is therefore used as both a transmitting antenna and receiving antenna….a bi-static example embodiment of the radar sensor, which has two different radar antennas 4, of which one is used as a transmitting antenna and the other is used as a receiving antenna, is, of course, also possible (col 4 lines 20-42); control circuit 8 takes the form of a transmitting and/or receiving module (col 5 lines 12-20); signal received by radar antenna 4 with a local oscillator signal (col 5 lines 44-56); control circuit 8 takes the form of a transmitting and/or receiving module (col 5 lines 12-20); the control circuit 8 [receiver] interfaces between signal processing and radar antenna 4 (col 5 lines 44-56). Lissel et al. (‘867) suggests separately providing s transmission antenna and a reception antenna (col 5 lines 30-43). 
Suematsu et al. (JP 2002-198852) describes antenna integrated millimeter wave circuit, which is s MMIC package, mounted on an in vehicle radar module (paragraph 6); TX and RX modules separately mounted (Fig. 7); the second surface is a surface opposite to the first surface, and the fourth surface is a surface opposite to the third surface (Fig. 1).
Lachner et al. (US 2008/0278370 A1) describes transmitter/receiver frontend for a radar system (paragraph 2). Lachner et al. (‘370) describes a typical, simplified block diagram of a data transmitter. A VCO 1010, which can be connected to an external PLL via a prescaler 1020 and the tuning input 1030, generates the LO signal (paragraph 149: Fig. 28); a typical, simplified block diagram of a data transmitter…a VCO 1010, which can be connected to an external PLL via a prescaler 1020 and the tuning input 1030, generates the LO signal)”, “(paragraph 150: Fig. 29: simplified block diagram of a data receiver…a VCO 1110, which can be connected to an external PLL via a pre-scaler 1120 and the tuning input 1130, generates the LO signal (paragraph 149: Fig. 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648